Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 10/18/2021, have been overcome by the applicant’s arguments and the examiner’s amendment in the previous office action mail 3/4/2022. No new rejection is needed, after examiner reviewed IDS summited on 3/2/2022.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Gao et al (FOR Publication CN104749394A) teaches a method for measuring ancient wind power on the basis of a process for quantifying the thicknesses of longshore sand bars.
Laverne et al (US 2018/0113235 A1) teaches a method that include receiving a mesh that represents a geologic environment where the mesh includes elements; receiving location information for a discontinuity in the geologic environment; based at least in part on the location information, defining enrichment equations for a portion of the elements where the enrichment equations include a jump function that models the discontinuity; solving a system of equations for an implicit function where the system of equations includes the enrichment equations; and, based at least in 
Jiang et al (NPL: Sedimentary hydrodynamic study of sand bodies in the upper subsection of the 4th Member of the Paleogene Shahejie Formation in the eastern Dongying Depression, 2014) teaches a method for analyzing the sand body types, emphasizing the sedimentary characteristics of the beach-bar sand bodies using drilling and logging data.
 Luo et al (NPL: The Distribution and Seismic Prediction of Beach Bar Sandbodies in Narrow and Elongate Lacustrine Basin - A Case from Es2 in Chezhen Depression in the East of China, 2012) teaches a method that combined sedimentological and seismic reflection characteristics analysis to predict favorable exploration targets in a beach-bar complex in one of these basins.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1 and 6:
“extract eolian sandstone data, clay magnetic susceptibility or aqueous sedimentary structure data from the geological data; 6350010.1012US 
restore a paleo-wind direction in the area to be predicted to restore the direction and level of the paleo-wind force based on the eolian sandstone data, the clay magnetic susceptibility or the aqueous sedimentary structure data;
 calculate a thickness of a breaker-induced sand bar or a thickness of a sandy-gravelly coastwise bar in the area to be predicted; 
restore paleo-wind force in the area to be predicted to restore the direction and level of the paleo-wind force based on the thickness of the breaker-induced sand bar or the thickness of the sandy-gravelly coastwise bar; 
performing calculation based on the paleo-wind direction and the paleo-wind force in the area to be predicted to obtain the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted; and 
using the distribution pattern in which the beach-bar sand bodies are distributed in the area to be predicted to predict the reservoir sand bodies.”.
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 4-6, 9-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148